  Case 1:19-cv-00015-CFC Document 3 Filed 02/11/19 Page 1 of 1 PageID #: 30


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   )
 SURYANARAYANAN RANGANATHAN,                       )
 Individually and on Behalf of All Others          )
 Similarly Situated,                               )
                                                   )
                      Plaintiff,                   )   Civil Action No. 1:19-cv-00015-
                                                   )   CFC
         v.                                        )
                                                   )
 WILDHORSE RESOURCE DEVELOPMENT                    )   CLASS ACTION COMPLAINT
 CORPORATION, JAY C. GRAHAM,                       )   FOR VIOLATIONS OF
 ANTHONY BAHR, BRIAN A. BERNASEK,                  )   SECTIONS 14(a) AND 20(a) OF
 JONATHAN M. CLARKSON, SCOTT A.                    )   THE SECURITIES EXCHANGE
 GIESELMAN, DAVID W. HAYES,                        )   ACT OF 1934
 STEPHANIE C. HILDEBRANDT, GRANT E.                )
 SIMS, MARTIN W. SUMNER, TONY R.                   )
 WEBER, COLEBURN INC., and                         )
 CHESAPEAKE ENERGY CORPORATION,                    )   JURY TRIAL DEMAND
                                                   )
                      Defendants,                  )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Suryanarayanan Ranganathan (“Plaintiff”) hereby voluntarily dismisses the above-captioned

action (the “Action”) without prejudice. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

 Dated: February 11, 2019                        RIGRODSKY & LONG, P.A.

                                           By: /s/ Brian D. Long
                                               Brian D. Long (#4347)
 OF COUNSEL:                                   Gina M. Serra (#5387)
 ROWLEY LAW PLLC                               300 Delaware Avenue, Suite 1220
 Shane T. Rowley                               Wilmington, DE 19801
 Danielle Rowland Lindahl                      Telephone: (302) 295-5310
 50 Main Street, Suite 1000                    Facsimile: (302) 654-7530
 White Plains, NY 10606                        Email: bdl@rl-legal.com
 Tel: (914) 400-1920                           Email:gms@rl-legal.com
 Fax: (914) 301-3514
                                                 Attorneys for Plaintiff
